TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-05-00531-CV



                   Texas Workers’ Compensation Commission, Appellant

                                              v.

                       Lumbermens Mutual Casualty Company, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
       NO. GN404026, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                            MEMORANDUM OPINION

              Appellant Texas Workers’ Compensation Commission has filed a motion to dismiss

its appeal, informing the Court that no controversy remains between the parties. We grant the

motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).




                                            J. Woodfin Jones, Chief Justice


Before Chief Justice Jones, Justices Puryear and Waldrop

Dismissed

Filed: April 7, 2009